ALLOWABILITY NOTICE

Election/Restrictions
Claims 1 and 4-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 9/22/2021, has been partially reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claim 18, directed to a non-elected invention, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 2 and 3, directed to non-elected species, remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Non-elected claims 2 and 3 have been canceled via Examiner’s Amendment, as discussed below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Chirnomas on 6/29/2022.

The application has been amended as follows: 

Cancel Claims 2 and 3.
In Claim 9, Line 4:	Delete [[directly connected]], replace with “cut and directly connected”
In Claim 15, Line 3:  Delete [[directly connected]], replace with “cut and directly connected”
In Claim 18, Line 3:  Delete [[directly connected]], replace with “cut and directly connected”

ALLOWED CLAIMS
	Claims 1 and 4-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of forming a blood access hole comprising the steps of cutting a blood vessel and connecting said cut blood vessel directly to the skin.  This method is illustrated in Figure 1 of Applicant’s specification, wherein the cut blood vessel creates a blood access hole through which an artificial tube may be inserted into the patient’s vasculature (see Figures 1-4 and 8-10 of the instant application).  As defined by Applicant’s specification, the step of cutting the vessel entails cutting through the complete diameter of the vessel (i.e. severed; as illustrated in Figures 1, 2, 4, and 8-10), as opposed to merely making an incision in the wall of the vessel. 
The prior art does not teach or suggest the claimed method. 
The closest prior art is Phillips (US 2010/0191166), which teaches a vascular access port and method of use.  An incision is formed in the wall of a vessel and the vessel is placed in contact with the skin via an access port (see Figures 9A-12).  Phillips, however, does not teach or suggest that the vessel is cut (i.e. severed), and the cut vessel is connected directly to the skin of the patient. It is unclear why one of ordinary skill in the art would have been to modify Phillips to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781